DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in this Application. Claims 4, 7-12, 16 and 17 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), filed January 06, 2022 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.        
                                       Response to Restriction   
              Applicants’ election, without traverse, the invention of Group I, claims 1-15, drawn to product of Formula I, 
    PNG
    media_image1.png
    145
    285
    media_image1.png
    Greyscale
and the specific compound, 
    PNG
    media_image2.png
    172
    329
    media_image2.png
    Greyscale
   in response filed February 22, 2022 is acknowledged. Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula I, 
    PNG
    media_image1.png
    145
    285
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:  
 J  is 
    PNG
    media_image3.png
    115
    118
    media_image3.png
    Greyscale
; R2 is H or alkyl; R4 is H; and R3 is C1-C4 alkyl optionally substituted with CN, nitro, OR9; R9 is H or alkyl. As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-3, 5, 6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected R4 variable. For example, J could be a heterocyclic group, which is different from the elected S
    PNG
    media_image3.png
    115
    118
    media_image3.png
    Greyscale
 group. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC classification system. Therefore, the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been restricted properly a reference which anticipated but the elected subject matter would not even render obvious the withdrawn subject matter and the fields of search are not co-extensive.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	    Claim 1-3, 5 and 13-15  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,095,138 to Lahm et al. 
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula I, 
    PNG
    media_image1.png
    145
    285
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:   
J  is 
    PNG
    media_image3.png
    115
    118
    media_image3.png
    Greyscale
; R2 is H or alkyl; R4 is H; and R3 is C1-C4 alkyl optionally substituted with CN, nitro, OR9; and R9 is H or alkyl.
US Patent No. 9,095,138 teaches products, useful in controlling invertebrate pests, that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (I). 
US Patent No. 9,095,138 also teaches a composition of the aforementioned products with additional biologically active products.
 Please refer to the following compounds:
RN   1092820-20-6  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(2-methoxyethyl)amino]-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image4.png
    290
    625
    media_image4.png
    Greyscale
 










RN   1092820-16-0  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(2-hydroxyethyl)amino]-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image5.png
    290
    606
    media_image5.png
    Greyscale





RN   1092821-22-1  CAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image6.png
    321
    658
    media_image6.png
    Greyscale











  RN   1092821-59-4  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[1-methyl-2-[methyl[2-
     (methylthio)ethyl]amino]-2-oxoethyl]-  (CA INDEX NAME)

    PNG
    media_image7.png
    290
    625
    media_image7.png
    Greyscale






RN   1092821-60-7  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[1-methyl-2-[methyl[2-
     (methylsulfinyl)ethyl]amino]-2-oxoethyl]-  (CA INDEX NAME)

    PNG
    media_image8.png
    290
    625
    media_image8.png
    Greyscale

RN   1092821-61-8  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[1-methyl-2-[methyl[2-
     (methylsulfonyl)ethyl]amino]-2-oxoethyl]-  (CA INDEX NAME)

    PNG
    media_image9.png
    290
    625
    media_image9.png
    Greyscale


        
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	    Claim 1-3, 5, 6 and 13-15  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 8,410,153 to Lahm et al. 
The elected and the examined subject matter was expanded to include products of Formula I, 
    PNG
    media_image1.png
    145
    285
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:   J  is 
    PNG
    media_image3.png
    115
    118
    media_image3.png
    Greyscale
; R2 is H or alkyl; R4 is H; and R3 is C1-C4 alkyl optionally substituted with CN, nitro, OR9; and R9 is H or alkyl.
US Patent No. 8,410,153 teaches products, useful in controlling invertebrate pests, that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (I). US Patent No. 8,410,153 also teach composition of the products with additional biologically active products.
  Please refer to the following compounds:


RN   1095963-12-4  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-(methylamino)-2-oxoethyl]-  (CA INDEX
     NAME)

    PNG
    media_image10.png
    290
    528
    media_image10.png
    Greyscale

RN   1095963-14-6  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-(ethylamino)-2-oxoethyl]-  (CA INDEX
     NAME)

    PNG
    media_image11.png
    290
    560
    media_image11.png
    Greyscale

RN   1095963-16-8  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-oxo-2-(propylamino)ethyl]-  (CA INDEX
     NAME)

    PNG
    media_image12.png
    290
    593
    media_image12.png
    Greyscale

RN   1095963-18-0  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(1-methylethyl)amino]-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image13.png
    290
    560
    media_image13.png
    Greyscale

RN   1095963-20-4  CAPLUS
CN   1-Naphthalenecarboxamide, N-[2-(butylamino)-2-oxoethyl]-4-[5-(3,5-dichloro-
     4-fluorophenyl)-4,5-dihydro-5-(trifluoromethyl)-3-isoxazolyl]-  (CA INDEX
     NAME)

    PNG
    media_image14.png
    290
    625
    media_image14.png
    Greyscale

RN   1095963-23-7  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(2-methylpropyl)amino]-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image15.png
    290
    593
    media_image15.png
    Greyscale

RN   1095963-25-9  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(1-methylpropyl)amino]-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image16.png
    290
    593
    media_image16.png
    Greyscale

RN   1095963-27-1  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(1,1-dimethylethyl)amino]-2-
     oxoethyl]-  (CA INDEX NAME)

    PNG
    media_image17.png
    290
    560
    media_image17.png
    Greyscale

RN   1095963-29-3  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-[(2,2-dimethylpropyl)amino]-2-
     oxoethyl]-  (CA INDEX NAME)

    PNG
    media_image18.png
    290
    593
    media_image18.png
    Greyscale

RN   1095963-31-7  CAPLUS
RN   1095963-43-1  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[1-methyl-2-(methylamino)-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image19.png
    290
    528
    media_image19.png
    Greyscale

RN   1095963-45-3  CAPLUS
CN   1-Naphthalenecarboxamide, 4-[5-(3,5-dichloro-4-fluorophenyl)-4,5-dihydro-5-
     (trifluoromethyl)-3-isoxazolyl]-N-[2-(ethylamino)-1-methyl-2-oxoethyl]-
     (CA INDEX NAME)

    PNG
    media_image20.png
    290
    560
    media_image20.png
    Greyscale



Claim Objections
.	Claims 1-3, 5, 6 and 13-15 are currently objected to for containing non-elected subject matter.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626